DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 4/29/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,139,875 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed 4/29/22 have been fully considered but they are not persuasive.  In the amendment filed 4/29/22, Applicant has amended claim 1 to recite “receiving downlink data on a configured but not activated CSI-RS resource.  A form of this limitation was previously rejected with respect to claim 4 in view of the prior art to Frenne and Yum.  Applicant argues that Frenne teaches away from the proposed combination.  This argument is not found persuasive, as Frenne indicates that the assumption of PDSCH rate matching around CSI-RS is in “some embodiments” (¶ [0098]), and does not otherwise unequivocally state data is not to be mapped to resources configured but not activated for CSI.  The combination of Frenne with Yum is also not considered to change the principle of operation or render the prior art unsatisfactory for its intended use, as alleged by Applicant.  With respect to claim 2, Yum discloses that aperiodic CSI-RS may be transmitted using resources already allocated to periodic CSI-RS transmission (see ¶ [0162]), the configured “multiple channel state information (CSI) - reference signal (CSI-RS) resources” would thus include both periodic and aperiodic CSI-RS transmission, and Applicant’s arguments that this claim feature is not taught is also found unpersuasive.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-11, 13-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Frenne et al. U.S. Patent App. Publ. No. 2016/0277954 in view of Yum et al. U.S. Patent App. Pub. No. 2018/0175983.
Regarding claims 1, 5 and 9, Frenne discloses a method and apparatus of wireless communication, comprising a processor (40) and memory (42) coupled to the processor (Fig. 17, device 14, ¶ [0116]), which serve as means for performing a number of functions including: receiving a configuration of multiple channel state information (CSI) – reference signal (CSI-RS) resources (see Fig. 9, step 400 - ¶ [0095]: “the base station 12 configures the wireless device 14 with one or more sets of K CSI-RS resources”); receiving a signal activating a subset of the CSI-RS resources (step 402 – ¶ [0096]: “indication(s) to the wireless device 14 of which CSI-RS resource(s) from the set(s) of CSI-RS resources configured for the wireless device 14 are to be used for measurement”), receiving CSI-RS on the subset of the CSI-RS resources (see step 404 – ¶ [0097]: “the wireless device 14 performs measurements on the dynamically configured CSI-RS resource(s)” [which thus must be received]); and reporting aperiodic CSI based on the CSI-RS (steps 406, 410 – ¶ [0097]: “transmits a corresponding CSI report(s) to the base station” where the wireless device continues to transmit corresponding CSI reports “aperiodically, until a new dynamic configuration is received (steps 408 and 410)”).  Frenne does not expressly disclose receiving downlink data from the base station on a configured but not activated CSI-RS resource.
Yum discloses that resources deactivated for CSI-RS may be utilized for data transmission (¶¶ [0190]-[0191], [0258], [0304]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide for downlink data transmission on resources for CSI-RS that are not activated, as suggested by Yum, in the methods and apparatuses of Frenne, as it allows for more efficient use of resources.
Regarding claims 2, 6 and 10, Frenne further discloses that the configured CSI-RS can be periodic resources (¶ [0020]), and Yum discloses that the aperiodic CSI-RS may be transmitted using resources already allocated to periodic CSI-RS transmission (¶ [0162]).
Regarding claims 3, 7 and 11, Frenne further discloses that both periodic CSI reporting and aperiodic CSI reporting are based on the subset of the CSI-RS resources (see ¶ [0097).
Regarding claims 13 and 17, Frenne discloses a method and apparatus of wireless communication, comprising a processor (18) and memory (20) coupled to the processor (Fig. 15:  base station 12, ¶ [0113]), the apparatus configured to perform a number of steps including: transmitting a configuration of multiple channel state information (CSI) – reference signal (CSI-RS) resources (see Fig. 9, step 400 - ¶ [0095]: “the base station 12 configures the wireless device 14 with one or more sets of K CSI-RS resources”); transmitting a signal activating a subset of the CSI-RS resources (step 402 – ¶ [0096]: “the base station 12 dynamically configures CSI-RS resource(s)” where “[t]his dynamic configuration is performed by dynamically transmitting an indication(s) to the wireless device 14 of which CSI-RS resource(s) from the set(s) of CSI-RS resources configured for the wireless device 14 are to be used for measurement”), transmitting CSI-RS on the subset of the CSI-RS resources (see step 404 – ¶ [0097]: “the wireless device 14 performs measurements on the dynamically configured CSI-RS resource(s)” [which thus must be transmitted by the base station]); and receiving an aperiodic CSI report based on the CSI-RS (steps 406, 410 – ¶ [0097]: “the wireless device 14…transmits a corresponding CSI report(s) to the base station” where the wireless device transmits corresponding CSI reports “aperiodically, until a new dynamic configuration is received (steps 408 and 410)”).  Frenne does not expressly disclose that the wireless device receives downlink data from the base station on a configured but not activated CSI-RS resource.
Yum discloses that resources deactivated for CSI-RS may be utilized for data transmission (¶¶ [0190]-[0191], [0258], [0304]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide for downlink data transmission on resources for CSI-RS that are not activated, as suggested by Yum, in the methods and apparatuses of Frenne, as it allows for more efficient use of resources.
Regarding claims 14 and 18, Frenne further discloses that the configured CSI-RS are periodic resources (¶ [0020]), and Yum discloses that the aperiodic CSI-RS may be transmitted using resources already allocated to periodic CSI-RS transmission (¶ [0162]).
Regarding claims 15 and 19, Frenne further discloses that both periodic CSI reporting and aperiodic CSI reporting are based on the subset of the CSI-RS resources (see ¶ [0097).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Neff can be reached on 571-270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        6/18/2022